Case 3:18-bk-30420-SHB           Doc 53 Filed 08/31/20 Entered 08/31/20 15:13:10                 Desc
                                 Main Document     Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT FOR
                         THE EASTERN DISTRICT OF TENNESSEE
                                 NORTHERN DIVISION

                                                  )
In re:                                            )
         BRIAN ALLEN BLALOCK                      )            Case No. 3:18-bk-30420-SHB
         RHONDA KAY BLALOCK                       )
                Debtors                           )            Chapter 13
                                                  )

  OBJECTION BY DEBTORS TO NOTICE OF MORTGAGE PAYMENT CHANGE
  FILED BY U.S. BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF TIKI
                            SERIES IV TRUST
                             (CLAIM NO. 10)

                 NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING

  Notice is hereby given that:

  Pursuant to Local Rule 9013-1(h), the court may consider this matter without further notice
  or hearing unless a party in interest files an objection. If you object to the relief requested in
  this document, you must file with the clerk of the court at United States Bankruptcy, Howard
  H. Baker Jr. US Courthouse, Suite 330, 800 Market Street, Knoxville TN 37902, an objection
  within 30 days from the date this paper was filed and serve a copy on the movants’ attorneys,
  Richard M. Mayer and John P. Newton, Jr., 1111 Northshore Drive Suite S-570, Knoxville TN
  37919, or via Electronic Case Filing; Tiffany Dilorio, Office of United States Trustee, Howard
  H. Baker, Jr. U.S. Courthouse, 800 Market Street, Suite 114, Knoxville, TN 37902 and
  Gwendolyn M. Kerney, Chapter 13 Trustee, PO Box 228, Knoxville TN 37901. If you file and
  serve an objection within the time permitted, the court will schedule a hearing and you will be
  notified. If you do not file an objection within the time permitted, the court will consider that
  you do not oppose the granting of the relief requested in this document and may grant the
  relief requested without further notice or hearing.

  Your claim may be reduced, modified, or eliminated. You should read these papers carefully
  and discuss them with your attorney, if you have one in this bankruptcy case. If you do
  not have an attorney, you may wish to consult one.



          Come the Debtors and would hereby object to the Notice of Mortgage Payment Change

filed in their case by U.S. Bank Trust National Association as Trustee of Tiki Series IV Trust and

state as follows:
Case 3:18-bk-30420-SHB            Doc 53 Filed 08/31/20 Entered 08/31/20 15:13:10               Desc
                                  Main Document     Page 2 of 3



       1. The Notice of Mortgage Payment Change filed August 13, 2020 by U.S. Bank Trust

            National Association as Trustee of Tiki Series IV Trust states the monthly mortgage

            payment amount would be increased to $1,055.60 with an effective date of June 2,

            2020. A copy of the Notice of Mortgage Payment Change is attached hereto as

            Exhibit A and is incorporated by reference.

       2. The Notice of Mortgage Payment Change filed August 13, 2020 is incorrect as it

            states the effective date is June 2, 2020, prior to the filing of the Notice. The

            Disclaimer on the Notice states Rushmore Loan Management Services will adjust the

            effective date to October 2, 2020, although the effective date was not adjusted on the

            face of the Notice.

       3. The Notice of Mortgage Payment Change filed August 13, 2020 is incorrect as it

            states the escrow payment is decreasing from $193.13 to $123.31, although the

            escrow payment is currently $123.08. See attached hereto as Exhibit B previous

            Notice of Mortgage Payment Change filed on January 13, 2020.

       4. The Notice of Mortgage Payment Change filed August 13, 2020 is incorrect as it

            states the mortgage principal and interest payment is $932.29, although the mortgage

            principal and interest payment is currently $911.64. See attached hereto as Exhibit B

            previous Notice of Mortgage Payment Change filed on January 13, 2020.

       5. Debtors’ mortgage payment should consist of $911.64 in principal and interest and

            $123.31 for escrow, for a total of $1,034.95.

       Wherefore, the Debtors pray that their mortgage payment amount continue to be

$1,034.95 monthly to be paid to U.S. Bank Trust National Association as Trustee of Tiki Series

IV Trust.
Case 3:18-bk-30420-SHB         Doc 53 Filed 08/31/20 Entered 08/31/20 15:13:10               Desc
                               Main Document     Page 3 of 3



Dated: August 31, 2020
                                                     BRIAN ALLEN BLALOCK
                                                     RHONDA KAY BLALOCK

                                                       /s/ Richard M. Mayer, #5534
                                                      /s/ John P. Newton, Jr. #010817
                                                     Attorneys for Debtors
                                                     1111 Northshore Drive, Suite S-570
                                                     Knoxville, TN 37919
                                                     (865) 588-5111
                                                     mayerandnewton@mayerandnewton.com



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certify that true and exact copies of the foregoing Objection and
proposed Order have been served upon the following parties in interest herein by delivering same
to said party, or by mailing same to the said party by U.S. Mail with sufficient postage thereon to
carry the same to its destination and/or Electronic Case Filing on August 31, 2020.

Gwendolyn M. Kerney, Chapter 13 Trustee                     (ECF)
PO Box 228
Knoxville, TN 37901

United States Trustee                                       (USM)
Office of the United States Trustee
Howard H. Baker, Jr. U.S. Courthouse
800 Market Street, Suite 114
Knoxville, TN 37902-2303

U.S. Bank Trust National Association as                     (USM)
Trustee of Tiki Series IV Trust
c/o Mark Baker, Esq.
McMichael Taylor Gray, LLC
3550 Engineering Drive, Suite 260
Peachtree Corners, GA 30092

Rushmore Loan Management Services LLC                       (USM)
P.O. Box 52262
Irvine, CA 92619-2262


                                                     /s/ Richard M. Mayer, #5534
                                                     /s/ John P. Newton, Jr., #010817
                                                     Attorneys at Law
